Citation Nr: 1619581	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-23 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to January 1969.  The Veteran died in December 2015.  The appellant is the Veteran's widow.

This matter was originally before Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA), Regional Office (RO).  

In an August 2014 decision, the Board denied service connection for an acquired psychiatric disability, other than PTSD (the matter of service connection for PTSD was denied in a prior November 2009 unappealed rating decision).  The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an Order that vacated the August 2014 Board decision and remanded the matter on appeal for readjudication consistent with the terms outlined in a July 2015 Joint Motion for Remand (JMR) by the parties.  

Thereafter, the Veteran passed away during the pendency of the appeal.  The law has been amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  In January 2016 the Board dismissed the deceased Veteran's claims because of his death during the pendency of the appeal.  The appellant's representative requested substation in a letter dated in February 2016.  In April 2016, the RO notified the appellant that she met the criteria for substitution and that adjudication of the deceased Veteran's claims would continue on the basis of her being substituted as the claimant.  As such, the appellant-widow is a properly substituted party in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a March 2016 letter to the appellant, the RO provided notice in connection with a recent claim "DIC, death pension and accrued benefits."  In a March 22, 2016, response, the appellant's representative noted the appellant is not seeking benefits pertaining to death pension and asked that the accrued benefits claim be granted; there was no reference to a DIC claim.  It does not appear that the RO has taken any additional action on that claim and a claim for DIC is not before the Board at this time.  Rather, the Board notes that RO should consider getting further clarification from the appellant and her representative as to any possible DIC claim.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the July 2015 JMR agreed that the October 2012 examination, relied upon by the Board in the August 2014 decision, was inadequate because it did not provide an adequate rationale as to the etiology of the Veteran's acquired psychiatric disability.  The parties to the JMR reported that the examiner concluded that the Veteran did not have a mental disorder caused by military service and that the Veteran's primary condition was due to his antisocial personality.  The parties to the JMR agreed that while the examiner discussed the Veteran's major depressive disorder and found that his antisocial personality at times resulted in mood impairment, which led to the diagnosis of major depressive disorder, the examiner did not discuss the Veteran's other diagnoses, including the diagnosis of an adjustment disorder or the diagnosis of an impulse control disorder.  The parties to the JMR further agreed that the examiner did not discuss whether the behavioral problems exhibited in service were the result of his personality disorder or the onset of a superimposed psychiatric disorder, namely his impulse control disorder, particularly in light of a February 1997 psychiatric evaluation, which determined the Veteran's symptoms were longstanding.  The parties to the JMR agreed that remand was required to secure an examination with adequate rationale.  

As the parties to the JMR agreed that an opinion with adequate rationale is required, the Board will remand the case to obtain an addendum opinion.

VA treatment records have been obtained and associated with the claims file.  However, these records appear to be incomplete.  Records from the Alexandria VA Medical Center dated in December 2009 and January 2010 have been associated with the claims file; however, handwritten on the first page is a notation that the records are "Selected CAPRI Alex records rec'd."  Additional VA treatment records are associated dated to August 2014; however, while the document is 19 pages in length, the page numbers noted at the bottom exceed 600 pages.  As the VA treatment records regarding the Veteran associated with the claims file are incomplete, on remand attempts must be made to obtain and associate with the claims file complete VA treatment records.  See 38 C.F.R. § 3.159.

The Veteran passed away while an inpatient at Rapides Regional Medical Center.  Treatment records from this facility have not been associate with the claims file.  In addition, the Veteran has been reported have received treatment at Lady of Oaks Retirement Manor, Our Lady of Lourdes Hospital, and Woodshaven Nursing Care and Rehabilitation.  Records regarding the Veteran's treatment at these facilities have not been obtained and associated with the claims file.  After obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran from the above providers.  Id. 

SHARE print screens and a November 2009 letter from the Social Security Administration (SSA) reveal that the Veteran was awarded Supplemental Security Insurance (SSI).  There is no indication that attempts were made to obtain the records regarding the Veteran's application for SSA benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file records regarding the Veteran's treatment at Rapides Regional Medical Center, Lady of Oaks Retirement Manor, Our Lady of Lourdes Hospital, and Woodhaven Nursing Care and Rehabilitation.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Take all appropriate action to obtain from the SSA, complete copies of any determination on a claim for benefits from that agency, together with the medical records that served as the basis for any such determination.

4.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of any psychiatric disability, other than PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on a review of the record, the examiner should address the following:  

(i)  Is if at least as likely as not that any diagnosed psychiatric disorder, other than PTSD, was incurred in or related to service?  

(ii)  In answering the question, the examiner must comment upon the diagnoses of major depressive disorder, adjustment disorder, and impulse control disorder.  The examiner should specifically comment on whether any of the Veteran's psychiatric disorders are the result of his personality disorder or are separate and distinct mental health disorders which may be superimposed on his personality disorder.  

(iii)  If the examiner determines that the psychiatric disorders are separate and distinct from the personality disorder, the examiner should discuss the likely etiology of such, to include any behavior problems noted in service or since.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

